 Case: 3:18-cr-00067-GCS Doc #: 66 Filed: 12/12/19 1 of 1. PageID #: 358




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

United States of America,                        Case No. 3:18 CR 67

                      Plaintiff,                 ORDER OF RECUSAL
               -vs-
                                                 JUDGE JACK ZOUHARY
Darek Lathan,

                      Defendant.


      This Court has determined that recusal is necessary.

      This case is returned to the Clerk for reassignment/designation to another District Judge

outside the Northern District of Ohio pursuant to the provisions of Title 28 U.S.C. Section 292(b).

      IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    December 12, 2019
